                          Case 2:21-mj-00449 Document 1 Filed 03/10/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint (approved by AUSA Michael Miller)                                   21-028


                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                   Eastern District of Pennsylvania

                  United States of America                                )
                             v.                                           )
                                                                          )    Case No. 21-mj-449
                       Tyrone Patterson                                   )
                       Junious Flemming                                   )
                                                                          )
                                                                          )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                 9-1-2020 to 3-9-2021                in the county of             Philadelphia      in the
     Eastern           District of       PA, and elsewhere          , the defendant(s) violated:

            Code Section                                                          Offense Description

  18 USC Section 371                              See Attachment A.
  (Patterson and Flemming)

  18 USC Section 922(e)
  (Patterson)



         This criminal complaint is based on these facts:

 See attached affidavit.




         ✔ Continued on the attached sheet.
         ’

                                                                                                    /s/ Greg Sheridan
                                                                                                   Complainant’s signature

                                                                                         Greg Sheridan, Special Agent (ATF)
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date:          March 10, 2021                                                                      /s/ Lynne A. Sitarski
                                                                                                      Judge’s signature

City and state:                 Philadelphia, Pennsylvania                                 The Honorable Lynne A. Sitarski
                                                                                                    Printed name and title
